Citation Nr: 1242588	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-39 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 28, 2007, for the award of dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to October 1967.  The Veteran died in January 1981.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for the cause of the Veteran's death with an effective date of August 28, 2007, one year prior to the date of receipt of the appellant's DIC claim.  The RO's Statement of the Case notes that the effective date at issue is September 1, 2007, which is the effective date of the start of payment of the DIC benefits.  However, the Board will use the effective date the DIC benefits were awarded, i.e., August 28, 2007, for the sake of clarity.


FINDINGS OF FACT

1.  The Veteran died in January 1981 of lung cancer. 

2.  The appellant's claim for DIC was previously denied by a March 1981 rating decision and the appellant did not appeal that decision. 

3.  As of June 9, 1994, liberalizing legislation expanded compensation benefits for veterans who served in Vietnam and later developed a respiratory cancer. 

4.  The appellant's application to reopen her claim for entitlement to DIC benefits was received August 28, 2008. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August 28, 2007, for the grant of DIC benefits have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the facts in this case are not in dispute.  Given that this claim is being denied on the basis that entitlement to the claimed benefit cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii). 

The appellant, the Veteran's surviving spouse, seeks an effective date prior to August 28, 2007, for the award of DIC benefits.  The Veteran died in January 1981. The death certificate lists the cause of his death as carcinomatosis due to, or as a consequence of, carcinoma of the lung. 

In February 1981, the appellant filed a claim for DIC.  It also appears that the appellant filed a claim for survivor benefits with the Social Security Administration (SSA) in February 1981, which would also be considered a claim for death benefits received by VA.  See 38 C.F.R. § 3.153.  In March 1981, the RO denied the appellant's claim; and the appellant did not appeal the March 1981 denial of her claim.  The appellant filed a new claim for DIC, received by VA on August 28, 2008, based on new regulations which included lung disease as one of the diseases for which service connection can be granted on a presumptive basis based on exposure to herbicides.  See 38 C.F.R. § 3.307, 3.309. 

The RO granted this claim in September 2008, and assigned an effective date of August 28, 2007, one year prior to the date of receipt of the appellant's reopened claim.  The appellant appealed, asserting that the benefits should have been awarded effective either from February 27, 1995, the date she filed a claim with the Agent Orange Veteran Payment Program, or else on June 9, 1994, the date the liberalizing legislation that expanded compensation benefits for veterans who served in Vietnam and later developed a respiratory cancer became effective. 

On June 9, 1994, VA amended 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish presumptive service connection for multiple myeloma and respiratory cancers based on exposure to herbicide agents. 59 Fed. Reg. 29,723 (1994).  The amendment implemented a decision by the Secretary of VA under the authority granted by the Agent Orange Act of 1991 that there was a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of multiple myeloma and respiratory cancers. 

U.S. statute, 38 U.S.C.A. § 5110(a),  notes, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 

Designation of an effective date for disability compensation in cases involving herbicide exposure is based on decisions of the United States District Court for the Northern District of California in Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth Circuit Court of Appeals in Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002). 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, or the surviving spouse, parent, or child of such.  Covered herbicide diseases include lung cancer.  See 38 C.F.R. § 3.816(b). 

Under 38 C.F.R. § 3.816(d), if a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows: 

(1)  If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. 

(2)  If the class member's claim for DIC for the death was, either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. 

(3)  If the class member's claim referred to in paragraph (d)(1) or (d)(2) of this section was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 

(4)  If the requirements of paragraph (d)(1) or (d)(2) or this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d). 

As noted above lung cancer is one of the disabilities for service connection that will be granted on a presumptive basis based on exposure to herbicides.  This presumption became effective starting on June 9, 1994. 

It appears that the appellant's representative has argued in the November 2011 Informal Hearing Presentation that under Nehmer, the appellant should be granted benefits from February 1981 when she filed her original claim.  District court decisions voiding veterans benefit decisions made under Agent Orange regulation that became effective on September 25, 1985, did not void VA decisions prior to that date.  Williams v. Principi, 310 F. 3d 1374 (Fed. Cir. 2002).  Hence, the appellant is not entitled to an earlier effective date based on her claim received in February 1981 and denied by the March 1981 unappealed RO decision. 

The appellant asserts that her claim with the Agent Orange Veteran Payment Program on February 27, 1995 should be construed as a claim for DIC.  While VA regulations allow that a claim for survivor benefits with SSA can be considered a claim for death benefits filed with VA, according to 38 C.F.R. § 3.153, there is no regulation that allows for claims filed with the Agent Orange Veteran Payment Program to be considered claims filed for VA benefits.  Therefore, the appellant's claim with the Agent Orange Veteran Payment Program cannot also be considered a claim for DIC.

As noted above, the appellant's claim to reopen was received on August 28, 2008.  As she did not file her reopened claim between September 25, 1985, and May 3, 1989, or between May 3, 1989, and June 9, 1994 (June 9, 1994 being the date the liberalizing law included respiratory cancers among the disabilities listed in 38 C.F.R. § 3.309(e) ), the effective date of her claim shall be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d). 

Under 38 C.F.R. § 3.114, when the claim is received more than a year after the date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of the administrative determination of entitlement.  In this case the liberalizing law which included respiratory cancers was effective on June 9, 1994, and the appellant's reopened claim was received on August 28, 2008.  In light of the claim being received more than a year after June 9, 1994, the earliest date of entitlement was one year before the dated of receipt of reopened claim, that is August 28, 2007.  The Board notes that 38 C.F.R. § 3.400 does not benefit the appellant as it does not provide for an effective date prior to receipt of the appellant's claim. 

Accordingly, the Board finds that the August 28, 2007, effective date assigned by the RO is the earliest effective date that can be assigned, and assignment of an earlier effective date is not warranted. 

While the Board is sympathetic to the appellant, there is no legal authority that would allow the Board to award the benefit sought on appeal.  VA is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to an effective date prior to August 28, 2007, for the award of DIC benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


